DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 2/5/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/20/2020 and 4/7/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 15-18, 20-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Frisken et al (2016/0135679 A1) in view of Kuranov et al (2014/0340634 A1).
 Regarding claim 15, Frisken et al discloses (refer to figures 1-10) a relative phase-sensitive optical coherence tomography apparatus (paragraph 0037) comprising: (i) an imaging system for acquiring first and second images of an optical characteristic of a region of a sample (20) (paragraph 0127) in three spatial dimensions, each said image comprising phase and amplitude information over a range of wavelengths and each being acquired in a single exposure of a two-dimensional sensor array (6) , second image being acquired a predetermined time period after  first image (paragraph 0038) (paragraph 0124); and (ii) a processor (45) (paragraph 0149 and paragraph 0037) for: (a) registering said first image to said second image to determine a spatially resolved shift caused by motion or distortion of said sample in any spatial dimension (paragraph 0037). 
Frisken et al discloses all of the claimed limitations except determining from spatially resolved shift at least a component of the displacement of sample associated with  motion or distortion.  
Kuranov et al discloses determining from said spatially resolved shift at least a component of the displacement of sample associated with motion or distortion (processor 128 and object 110 paragraph 0042-0045).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made teaching of Kuranov sample associated with motion or distortion in to the Frisken 
Regarding claim 16, depends on claim 15, Frisken et al discloses processor (45) .
Frisken et al discloses all of the claimed limitations except is adapted to determine from  spatially resolved shift and  predetermined time period a rate of displacement of said sample associated with said motion or distortion.    
Kuranov et al discloses determining from said spatially resolved shift at least a component of the displacement of sample associated with motion or distortion (processor 128 and object 110 paragraph 0042-0045).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made teaching of Kuranov sample associated with motion or distortion in to the Frisken et al phase-sensitive optical coherence tomography apparatus  for the purpose of faster scan acquisition rates  as taught by Kuranov (paragraph 0010).
Regarding claim 17, Frisken et al discloses wherein processor (45) is adapted to measure strain associated with said distortion of said sample.  
Regarding claim 18, Frisken et al discloses wherein processor (45) is adapted to perform elastography measurements on sample.  
Regarding claim 20, Frisken et al discloses wherein  imaging system is configured to acquire images of an optical characteristic of a region of a sample (20) comprising the retina (89) of an eye (90) (paragraph 0162).  
Regarding claim 21, combination of Frisken et al   in view of Kuranov et al discloses a manufacture comprising a non- transitory computer usable medium having a computer readable program code configured to operate the apparatus.  

Frisken et al discloses all of the claimed limitations except determining from spatially resolved shift at least a component of the displacement of said sample associated with said motion or distortion.  
Kuranov et al discloses determining from said spatially resolved shift at least a component of the displacement of sample associated with motion or distortion (processor 128 and object 110 paragraph 0042-0045).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made teaching of Kuranov sample associated with motion or distortion in to the Frisken et al phase-sensitive optical coherence tomography apparatus  for the purpose of faster scan acquisition rates  as taught by Kuranov (paragraph 0010).
Regarding claim 23, depends on claim 22,Frisken et al discloses all of the claimed limitations except is adapted to determine from  spatially resolved shift and  
Kuranov et al discloses determining from said spatially resolved shift at least a component of the displacement of sample associated with motion or distortion (processor 128 and object 110 paragraph 0042-0045).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made teaching of Kuranov sample associated with motion or distortion in to the Frisken et al phase-sensitive optical coherence tomography apparatus  for the purpose of faster scan acquisition rates  as taught by Kuranov (paragraph 0010).
Regarding claim 24, Frisken et al discloses further comprising the step of measuring strain associated with distortion of sample (20) (paragraph 0127).  
Regarding claim 25, Frisken et al discloses further comprising the step of performing elastography measurements on sample (20) (paragraph 0127).   
Regarding claim 27, Frisken et al discloses, wherein said sample (20) comprises the retina (89) of an eye (90).  
Regarding claim 28, combination of Frisken et al   in view of Kuranov et al discloses a manufacture comprising a non- transitory computer usable medium having a computer readable program code configured to implement the method according to claim 22.  
Regarding claim 29, combination of Frisken et al   in view of Kuranov et al discloses wherein said motion comprises capillary flow in said sample (20).  
Regarding claim 30, combination of Frisken et al   in view of Kuranov et al discloses wherein said motion comprises capillary flow in sample (20).   

Allowable Subject Matter
5.     Claim 19 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:   wherein apparatus comprises a multi-wavelength light source configured to illuminate said sample with a first pulse for acquiring the first image and with a second pulse for acquiring the second image, and wherein the time period between the first and second pulses is less than the frame rate of said sensor array.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/3/2022